DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 24, 2022 with respect to claims 1, 3-5, 7-9 and 11-18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9,  11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hedman et al (US 20220141700 A1), hereinafter, “Hedman”, in view of  Worrall et al (US 2013/0215822 A1), hereinafter, “Worrall”.
Regarding claim 1, Hedman discloses: A method performed by a terminal operating in a wireless communication system (para [0048], “provide methods, network nodes, and wireless devices for reporting Data Off status change”), the method comprising: when the terminal is located in a non-allowed area (para [0049], where, “WD (wireless device)” equivalent to “terminal” and the terminal is located in a non-allowed area),  
transmitting a service request message to a network node (para [0210], “The UE reports its 3GPP PS Data Off status in PCO (Protocol Configuration Option) to (H-)SMF during UE requested PDU Session Establishment procedure”), based on that the terminal has a pending uplink signaling (para [0049], “when the WD changes a Data Off status when the WD is in a non-allowed area” and forward a session management message from the WD to a session management function” indicating an ongoing data session uplink and/or downlink, para [0141]-[0143]) to inform a change in a Packet Switch (PS) data off status of the terminal (para [0162], “In a Non-Allowed Area a UE is service area restricted based on subscription. The UE and the network are not allowed to initiate Service Request or SM signalling except for Data Off status reporting to obtain user services (both in CM-IDLE and in CM-CONNECTED states)”),
wherein the change in the PS data off status is related to PS data off being activated or deactivated by the terminal (para [0209], “This feature, when activated by the user, prevents traffic via 3GPP access of all IP packets, Unstructured and Ethernet data except for those related to 3GPP PS Data Off Exempt Services”),
wherein traffic between the network node and the terminal is prevented, based on the PS data off being activated (para [0211], “If 3GPP PS Data Off is activated, the UE prevents the sending of uplink IP packets”), 
wherein the service request message comprises service type information (para [0208], where, UE sends and receive data or initiate Service Request procedure), which is for informing the change in the PS data off status (para [0210]-[0211], where, the “PS Data Off Status” corresponding to “service type information”, where, “The UE shall immediately report a change of its 3GPP PS Data Off status in PCO by using UE requested PDU Session Modification procedure”), wherein the non-allowed area is an area in which the terminal is not allowed to transmit the service request message- except for cases, which include a case for informing the PS data off status (para [0162], “In a Non-Allowed Area a UE is service area restricted based on subscription. The UE and the network are not allowed to initiate Service Request or SM signalling except for Data Off status reporting to obtain user services (both in CM-IDLE and in CM-CONNECTED states)”), and wherein the service type information is an Information Element (IE) for informing the change of the PS data off status of the terminal, which is located in the non-allowed area (fig 12, para [0141], “If the user changes the Data Off status when the WD 22 is in a non-allowed area, or the WDs 22 are moving out of the LADN area but the PDU Session is still maintained, the WD 22 may choose, via the processor 86, either of the two following options” and para [0143], where, “the WD 22 immediately reports Data Off status change”, Examiner’s Note: It is obvious that “session management message” is an IE (information element) which includes said message, ref. 3GPP TS 24.501 V15.2.1 (2019-01)); and 
receiving, from the network node, a response message to the service request message (fig 12, para [0144], where, “when the WD 22 changes a Data Off status, then accept and forward a session management message from the WD 22 to a session management function, the session management message indicating that congestion control is activated”); 
wherein the network node is configured to transmit a reject message as the response message to the service request message, except for the cases, which include the case for informing the PS data off status (para [0005], “SMFs may apply DNN based congestion control towards the UE by rejecting PDU Session Establishment Request message, or PDU Session Modification Request message except for 3GPP PS Data Off status change reporting towards a specific DNN, from the UE, with a back-off timer and the associated DNN”); 
when the terminal is located in the non-allowed area, and based on that the IE for informing the change of the PS data off status is included in the service request message, a service accept message is received as the response message, which is transmitted by the network node, when the terminal is located in the non-allowed area (para [0045]-[0046], “Non Allowed Area (NAA)-LADN-Option-1: the WD delays the reporting of Data Off status change until the WD moves into allowed area (and then normal procedure applies to the reporting) and NAA-LADN-Option-2: the WD immediately reports Data Off status change, and the AMF accepts the SM message and forwards it to the SMF. The SMF shall ensure only message for Data Off status reporting is accepted”);  
however, Hedman does not explicitly teach: ... based on that the terminal has a pending uplink signaling;
3GPP teaches: ... based on that the terminal has a pending uplink signaling (Page 301, Section 8.2.16: Service request: 8.2.16.2: Uplink data Status: “This IE shall be included if the UE has upli1lk user data pending to be sent and section: 8.2.6.8 Uplink data status:  This IE shall be included if the UE has uplink user data pending to be sent);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the terminal has a pending uplink signaling” taught by 3GPP into Hedman in order to enable more efficient radio signalling protecting user from intruder.
Regarding claim 9, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Hedman discloses the memory and the processor (fig 2, para [0095]).
Regarding claim 18, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Hedman discloses the memory and the processor (fig 2, para [0095]).
Regarding claims 3 and 11,  Hedman discloses: The method of claim 1, further comprising: transmitting a Packet Data Unit (PDU) session modification request message to the network node (para [0027], “Data Off status reporting for a Packet Data Unit (PDU) Session of a WD moving out of a Local Access Data Network (LADN) area”).  
Regarding claims 4 and 12, Hedman discloses: The method of claim 3, wherein the PDU session modification request message includes information related to the PS data off status of the terminal (para [0027], “Data Off status reporting for a Packet Data Unit (PDU) Session of a WD moving out of a Local Access Data Network (LADN) area”).  
Regarding claims 5 and 13, Hedman discloses: The method of claim 1, further comprising: setting the service type information in the service request message to a service type that is for informing the change of the PS data off status of the terminal (para [0210]-[0211], where, the “PS Data Off Status” corresponding to “service type information” where, “The UE shall immediately report a change of its 3GPP PS Data Off status in PCO by using UE requested PDU Session Modification procedure”).
   Regarding claim 7, Hedman discloses: The method of claim 1, wherein, a method performed by a terminal operating in a wireless communication system (para [0048], “provide methods, network nodes, and wireless devices for reporting Data Off status change”), however, Hedman does not explicitly teach: wherein the IE includes 4 bits-length service type value indicating "0110".  
3GPP teaches: wherein the IE includes 4 bits-length service type value indicating "0110" (Chapter: 9.11.3.50 Service Type: Figure 9.11.3.50.1: Service type information element: Table 9.11.3.50.1: Service type information element; bit configuration 0110 is assigned for “unused; shall be interpreted as "signalling", if received by the network”; Examiner’s interpretation:  shall be interpreted as "signalling for service request").
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the terminal has a pending uplink signaling” taught by 3GPP into Hedman in order to enable more efficient radio signalling protecting user from intruder.
Regarding claims 8 and 16, Hedman discloses: The method of claim 1 and the device of claim 9, wherein the non-allowed area is (i) an area in which transmission of the service request message is not allowed (para [0038], where, “When a WD is in non-allowed area, or not in an allowed area, the WD is not allowed to send any message”) 
or (ii) an area other than an allowed area in which communication with a network is allowed.  
Regarding claim 14, Hedman discloses: The device of claim 9, wherein based on that the device is located in the non-allowed area (para [0049], where, “when the WD changes a Data Off status when the WD is in a non-allowed area, then accept and forward a session management message from the WD to a session management function”): the service type information (para [0005], “3GPP PS Data Off status” equivalent to “service type”) in the service request message (para [0192], where, the UE may send a service request to report 3GPP PS Data Off Status change information to a specific DNN) is used to enable the network node to transmit a service accept message as the response message to the service request message (para [0045]-[0046], “Non Allowed Area (NAA)-LADN-Option-1: the WD delays the reporting of Data Off status change until the WD moves into allowed area (and then normal procedure applies to the reporting) and NAA-LADN-Option-2: the WD immediately reports Data Off status change, and the AMF accepts the SM message and forwards it to the SMF. The SMF shall ensure only message for Data Off status reporting is accepted”).
Regarding claim 15, Hedman discloses: The device of claim 9, wherein the service type information in the service request message is an Information Element (IE) for informing the change of the PS data off status of the device (para [0049], “when the WD changes a Data Off status when the WD is in a non-allowed area” and forward a session management message from the WD to a session management function” indicating an ongoing data session uplink and/or downlink, para [0141]-[0143], Examiner’s Note: It is obvious that “session management message” is an IE (information element) which includes said message, ref. 3GPP TS 24.501 V15.2.1 (2019-01)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hedman et al (US 20220141700 A1), hereinafter, “Hedman”, in view of  NPL_3GPP TS 24.501 et al (V15.2.1 (2019-01) Technical Specification 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum NAS protocol for 5G System 5GS; Stage 3; Release 15), hereinafter, “3GPP” further in view of NA et al (US 2019/0103727 A1), hereinafter, “NA”.
Regarding claim 17, Hedman discloses: The device of claim 9, wherein, a device operating in a wireless communication system (para [0048], “provide methods, network nodes, and wireless devices for reporting Data Off status change”), however, Hedman does not explicitly teach: wherein the device is an autonomous driving device that is configured to communicate with at least one of a mobile terminal, a network, or an autonomous vehicle other than the device.  
	NA teaches: wherein the device is an autonomous driving device that is configured to communicate with at least one of a mobile terminal, a network, or an autonomous vehicle other than the device (fig 17, para [0136], where, “The optical device 1000 may also be utilized as a sensor for precisely acquiring three-dimensional information about a front object and may be employed in various electronic devices. Such an electronic device may be, for example, an autonomous driving device such as an unmanned vehicle, an autonomous vehicle, a robot, a drone or the like, as well as an augmented reality device, a mobile communication device, or an Internet of Things (IoT) device”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the device is an autonomous driving device that is configured to communicate with at least one of a mobile terminal, a network, or an autonomous vehicle other than the device” taught by NA into the system of Hedman and 3GPP in order to achieve low power consumption, high-speed operation, miniaturization, and can be used as a light source for another optical device.

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/Examiner, Art Unit 2461